Citation Nr: 9916032	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96 20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 RO decision which denied the 
veteran's claim for service connection for hearing loss and 
tinnitus.  The veteran was notified of the RO's decision by a 
February 1995 letter.  He filed a notice of disagreement in 
March 1995.  He was furnished with a statement of the case in 
March 1995.  The RO initially questioned whether he timely 
filed a substantive appeal.  However, there is a written 
transcript of the veteran's testimony at a November 1995 RO 
hearing, in support of his claim for service connection.  In 
a January 1997 decision, the RO hearing officer found that 
the hearing transcript was sufficient for a timely 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  The Board agrees that the appeal is timely, and thus 
it has reviewed the merits of the claim for service 
connection.  


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for service connection for hearing loss and 
tinnitus.


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
and tinnitus is not well grounded.  38 U.S.C.A. § 5107(a).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1955 to 
January 1958.  His service medical records are incomplete; 
the available records do not refer to hearing loss, tinnitus, 
or other ear problems. 

There are no pertinent post-service medical records until the 
1990s. 

In August 1994, the veteran filed an application for service 
connection for hearing loss.  He reported that he was treated 
during service in 1957, and that he was treated after service 
in 1993.

The veteran was examined for VA compensation purposes in 
September 1994.  He reported he had undergone otologic 
surgery on his left ear while in service; he said he did not 
know what specific surgical procedure was performed.  
Currently, he said, he was using two behind-the-ear hearing 
aids and he said that such were working fairly well.  He 
related he had occasional tinnitus but such was not present 
at the time of the examination.  On audiometric testing, he 
had pure tone thresholds of 40, 40, 45, 60, and 80 decibels 
in the right ear and 45, 50, 45, 65, and 75 decibels in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  His speech reception was 96 percent correct in 
both ears, according to the Maryland CNC test.  It was 
summarized that the veteran had bilateral mixed hearing loss 
and occasional bilateral tinnitus. 

An October 1994 VA ear, nose, and throat examination report 
shows that the veteran reported having undergone a 
mastoidectomy of the left ear in 1957.  He now complained of 
occasional tinnitus, clogging of the ears, and dizziness, 
among other things.  On examination, it was noted that he had 
an old perforation of the tympanic membrane of the right ear.  
With respect to the left ear, it was noted that the tympanic 
membrane was intact, with normal soft tissue.  Following an 
examination, the assessment was no evidence of current ear 
disease.   

In January 1995, the National Personnel Records Center 
indicated that they had forwarded to the RO all of the 
veteran's available service medical records.

By a January 1995 RO decision, the veteran's claim for 
service connection for hearing loss and tinnitus was denied. 

At a November 1995 RO hearing, the veteran testified that his 
hearing loss began during active duty.  Specifically, he 
related that while he was stationed in Germany (during active 
duty) he was exposed to a lot of noise from weaponry.  He 
said he was not given proper ear protection and he said he 
got earaches at that time.  He said he was sent to an Army 
hospital in Nuremberg, Germany and remained there for 30 
days.  He said he was given antibiotics.  He said he was 
later hospitalized at another Army hospital, which was 
located in Munich, Germany; and he said he underwent a 
mastoidectomy during his hospital stay.  After he was 
released from the hospital and was returned to his unit, he 
said, he was given new work responsibilities which involved 
cooking.  About one year after his discharge from service, he 
said, he started getting running ears again and also noted 
hearing loss.  He said he saw a local doctor but he could not 
remember his name.  He later indicated that he first received 
post-service treatment for his ears in 1961.  Over the years, 
he said, his ear condition (infections) had been treated with 
antibiotics.  He said he was now deaf and utilized hearing 
aids.  He said he had ringing in his ears for quite a while.  
He said he did not complain of hearing problems at the time 
of his service separation examination as he did not want his 
discharge from service to be delayed.  He said he waited 30 
years before filing a claim for service connection for 
hearing loss with tinnitus as he did not know he could file 
such a claim.  At the hearing, the veteran submitted 
photographs of himself in service, including some pictures 
around weapons.

The veteran was scheduled for a VA compensation examination 
of the ears in 1997, and this was to determine, in part, 
whether there was evidence of a prior mastoidectomy; however, 
he failed to report for such.  A September 1997 statement 
from the veteran's representative is to the effect that the 
veteran was hospitalized for heart problems during one of the 
dates scheduled for the VA examination.  Thereafter, the 
veteran was again scheduled for a VA examination, but he 
failed to report.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
for sensorineural hearing loss will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech discrimination scores are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends he has hearing loss and tinnitus which 
is attributable to his active service.  The threshold 
question to be answered is whether the veteran has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  For a service 
connection claim to be well grounded, the following three 
elements must be shown:  1) competent evidence of a current 
disability (a medical diagnosis);  2) competent evidence 
showing incurrence or aggravation of a disease or injury in 
service (medical evidence or, in certain circumstances, lay 
evidence); and  3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the instant case, the service medical records from the 
veteran's 1955-1958 active duty are incomplete; the available 
records do not reveal hearing loss, tinnitus, or other ear 
problems.  There is no medical evidence showing he had 
hearing loss within one year of his discharge from service.  
In fact, the first medical evidence of hearing loss and 
tinnitus is from 1994, over 35 years after his service 
separation.  

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  In 
the instant case, no such medical evidence has been presented 
to link the veteran's current hearing loss and tinnitus with 
his period of active service.  The veteran's testimony at the 
1995 RO hearing, that he has hearing loss and tinnitus 
attributable to active service (including acoustic trauma 
sustained during active service), does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim, since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
claimed condition.  Grottveit, supra; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While there is some post-service 
medical evidence (from 1994) which includes a recitation of 
the veteran's self-reported history of ear problems and 
surgical treatment during service, such a mere transcription 
of a lay history is not competent medical evidence of 
diagnosis or causality, and it does not serve to make the 
claim well grounded.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for hearing loss and tinnitus, his claim must be 
denied. 




ORDER

Service connection for hearing loss and tinnitus is denied. 


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

